Wedell, J.
(dissenting):
My clear persuasion compels this dissent. I agree that a credit endorsement, effectually ratified, will toll the statute of limitations. I disagree with the holding of the court *771that the credit endorsement was expressly ratified. I contend mere failure to object to or protest against a credit entry made by the payee on a note, without proper authorization, will not toll the statute of limitations. I am compelled to disagree with the majority in holding the special verdict disclosed an express ratification of the credit endorsement. I am clearly of the opinion that each of the special findings, when properly considered, and especially when considered as a whole, as they must be, are not only in harmony with each other but plainly in harmony with the general verdict which was rendered in favor of the defendant.
Before I discuss the above aspects of the case, I desire to make a few preliminary observations. Obviously, what I may personally think of the evidence upon which the jury reached its conclusions is wholly immaterial. That is also true about a trial court in an action, such as this, in which it was the province of the jury to determine the weight and credibility of the evidence. The evidence was in sharp conflict on every essential point. This was not an equity case in which the jury functioned only in advisory capacity. It was not primarily an equity case in which certain facts needed to be determined only incidentally. It was an action at law, on a promissory note, and the element of intent to ratify was essential and was a question for the jury. The lack of intent to ratify was merged in the general verdict in favor of the defendant, and the general verdict must stand unless the special verdict clearly overthrows it. If the trial court for any reason satisfactory to it was dissatisfied with the conduct of the jury or with its verdict, it had the right to set aside both the special and general verdicts and to grant a new trial. That it did not do. The trial court permitted the special verdict to stand. It must therefore be assumed it believed the respective findings were supported by substantial evidence. Moreover, it is not contended the special findings do not cover every issue in the case, and indeed they do. There was therefore no occasion to deal with the record outside the special findings. Had the trial court been of the opinion the special verdict was sufficient to support a judgment in favor of the plaintiff, there would have been no occasion for the recitation, in the fact-finding portion of the journal entry, to the effect that plaintiff was entitled to judgment upon the evidence and the special verdict, and then to render judgment on the special verdict alone.
One other preliminary observation may not be amiss. It is well to bear in mind, at the outset, that appellant’s partner, Mr. Wiede*772mann, had no authority whatsoever, by reason of his partnership relation, to bind the defendant by a credit endorsement, which he (Mr. Wiedemann) permitted the plaintiff to make on the individual note which defendant owed to plaintiff, and which note had no relation whatsoever to the partnership business. Nor does the appellee contend a partner has such authority.
Let us candidly examine the special verdict. In doing so we shall bear in mind the fact that appellee does not contend that a single special finding was unsupported by competent and substantial evidence. He did not ask to have a single finding set aside upon any ground. He moved for judgment on them. We need therefore determine only whether the special verdict discloses such a clear intent on the part of the jury to find that defendant ratified the credit entry as to overthrow the lack of such intent which inheres in the general verdict. There cannot be and there is no dispute relative to answers numbers one and two. There can be no dispute in this court concerning the correctness of answer number three. It is based upon substantial evidence. The old partnership had been dissolved and the partnership records were no longer in existence. It is not contended the evidence did not support the finding. We are therefore bound by the adjudicated fact that the credit was not charged to the defendant in the partnership business. I freely concur in this court’s interpretation of answers numbers four and nine. I agree those answers were each tantamount to the answer “yes.” It will be found the jury also so regarded them in its answer to finding number ten. I do, however, see in the answers to questions four and nine the plain intention of the jury to make clear the fact that, in their opinion, defendant had not discussed with plaintiff his right to endorse the credit on the note, but that defendant first obtained that information from his partner after the credit had been endorsed thereon by the plaintiff.
I am compelled to disagree with the court’s interpretation of finding number five. In my opinion the court’s interpretation of that finding, especially in view of the particular manner in which that question was deliberately framed, is unwarranted, and is clearly out of harmony with the other findings, and especially with findings eight, nine and ten, which deal expressly with the subject of ratification. The answer which plaintiff desired to have the jury make to question number five was that defendant had said to the plaintiff with reference to the note, after defendant had examined it, “I guess *773it is all right.” A reading of the question, however, will clearly disclose that such desired answer was based, expressly and entirely, upon a former examination of the note by the defendant with the credit endorsed thereon. The jury examined the question and determined there had been no examination of the note by the defendant. There was no motion to set the finding aside, and on appeal we are, of course, obliged to accept it as true. That there was evidence the note had never been exhibited by plaintiff to defendant, after the credit endorsement, is not denied. Under these circumstances the court’s interpretation of finding number five, in my opinion, is unwarranted, even without reference to other findings. It is, of course, elementary that the various special findings must be harmonized whenever it is reasonably possible to harmonize them. The rule is to give them such a construction, if possible, as will bring them into harmony and thus uphold the general verdict. (Jordan v. Austin Securities Co., 142 Kan. 631, 649, 51 P. 2d 38.) The reason for construing the special findings so as to harmonize them with the general verdict, if possible, is that every reasonable presumption is indulged in favor of the general verdict. (Parmenter v. Morrison, 130 Kan. 707, 710, 288 Pac. 582.) In Lesher v. Carbon Coal Co., 127 Kan. 34, 272 Pac. 155, it was held:
“In the consideration of the question of inconsistency between the answers to special questions and the general verdict nothing will be presumed in aid of the special findings, and every reasonable presumption will be indulged in favor of the general verdict.
“Where special findings are fairly susceptible of more than one interpretation the one which harmonizes with the general verdict should be adopted rather than the one which points to inconsistency.” (Syl. ¶¶ 1,2.)
See, also, Jordan v. Austin Securities Co., supra.
In the instant case there is little, if any, trouble in harmonizing the findings. The proper construction of finding number five, as in this opinion indicated, leaves it in complete harmony with those findings which effectively touch the subject of ratification. The construction placed on finding number five, by the court, places it in hopeless conflict with both the intent and substance of other definite findings on the subject of ratification as expressly shown by findings eight, nine and ten. Before we analyze the last-mentioned findings it will be well to note findings numbers six and seven, which are to the effect defendant did not make or communicate any objection as to the credit which was endorsed on the note. I shall show later that mere silence, or failure to object, does not constitute ef*774fectual ratification to stop the running of the statute of limitations. The real question was whether in the opinion of the jury the defendant, under all the circumstances, intended to acquiesce in and approve the endorsement of the credit. The jury by its general verdict said he did not. The jury, however, also specifically found the conduct of defendant was not such as to cause any ordinary person to believe defendant acquiesced in and approved the endorsement of the credit. I confess I am unable to understand how that finding can be construed to be in the nature of a conclusion. If, however, it is open to the construction of constituting a conclusion, then that conclusion of the jury is the defendant did not intend to ratify and did not ratify the credit endorsement. That was a general finding and it is in harmony with the general verdict. In my opinion it was a square-toed finding there was no ratification at any time. If that finding constitutes an objectionable conclusion, then so does the standard question which is general in its character, and which this court has at all times permitted in negligence cases and in many others. In negligence cases the question is repeatedly asked, “Do you find the defendant guilty of negligence?” Of course, that question covers the entire record. Of course, that question always involves the further questions of whether defendant’s conduct was that of an ordinarily reasonable person, and whether an ordinarily reasonable person would believe he was negligent. In fact, the jury would be so instructed. It may be said such a general question is ordinarily followed with the more specific question, such as the following, “If you answer the preceding question in the affirmative, then state in what such negligence' consisted.” 'That is just what was done in the instant case in questions nine, ten and eleven. In my opinion, it is entirely too narrow and technical a view to throw overboard so important a finding as finding number eight, on the theory it constitutes a conclusion or is in the nature of a conclusion, and thus ignore or minimize the clear intention of the jury to specifically find thereby that defendant had not by his conduct acquiesced and approved the credit endorsement.
There is, however, still another barrier which, in my opinion, clearly precludes the construction placed by the court upon finding number five. That is finding number ten. I have conceded answer number nine may be construed as tantamount to the answer “yes.” So did the jury in its finding number ten. Findings nine, ten and eleven are:
*775“9. Did Goff know of the fact that Gorrill had placed a credit of $60.10 on the note? A. Only by Wiedemann’s statement.
“10. If you answer question No. 9 ‘yes,’ then did Goff later ratify such credit by word or act? A. No.
“11. If you answer question No. 10 ‘yes,’ then state what Goff did to ratify such credit. A.-.”
I fail to see how it can be doubted that the last quoted findings likewise specifically disclose a failure of ratification. Certainly it cannot be contended the last-quoted findings constitute a conclusion. It seems to me the jury plainly indicated by its various findings that, in its opinion, defendant had not at any time ratified the credit endorsement by word or act. It seems to me they also clearly intended to find, as disclosed by finding eight, that the conduct of defendant, which includes his failure to protest, was not such as to cause the plaintiff to believe the defendant acquiesced in and approved the credit application.'
Did the mere failure of defendant to object to or protest against the credit endorsement, as indicated by findings six and seven, constitute payment? Of course it did not. Endorsements by the payee of payments do not operate to interrupt the running of the statute. (Liphart v. Myers, 97 Kan. 686, 156 Pac. 693; Pessemier v. Zeller, 144 Kan. 726, 62 P. 2d 882; 37 C. J. 1150.) The reason is obvious. Endorsements do not constitute payments. A creditor cannot make himself the agent of the debtor to such an extent as to make an act done by him operate as a new promise on the part of the debtor to pay himself. (Pessemier v. Zeller, supra.) Then did the mere silence of the defendant work a ratification of the credit endorsement? Other courts and this court have expressly held it did not. The basic reasoning of that principle is that a payment must be voluntary and show an intentional and affirmative acknowledgment of the debt as an existing liability. (Good v. Ehrlich, 67 Kan. 94, 72 Pac. 545; Shanks v. Louthan, 79 Kan. 363, 99 Pac. 613; Pessemier v. Zeller, supra; 17 R. C. L. 923, 927; annotation, 107 A. L. R. 1527.) Obviously if the payment itself is required to be made under circumstances indicating an actual affirmative intention of the maker to pay the debt, ratification of the payment could not be effected by mere silence or failure to protest against the credit entry. In the case of Good v. Ehrlich, supra, this court quoted from Wood on Limitations, as follows:
“ ‘In order to make a money payment, a part payment within the statute, it must be shown to be a payment of a portion of an admitted debt, and paid to *776•and accepted by the creditor as such, accompanied by circumstances amounting to an absolute and unqualified acknowledgment of more being due, from which .a promise may be inferred to pay the remainder. In order to have that effect, it must . . . appear . . . that the payment was made under such cir■cumstances as warrant a jury in finding an implied promise to pay the balance; .and if the payment was made under such circumstances as to rebut any such promise, it does nbt affect the operation of the statute.’ ” (p. 97.)
In the case of Shanks v. Louthan, supra, it was held:
“When a mortgagee in possession of the mortgaged real estate by tenant applies the rents received thereon to the payment of taxes and for repairs, and endorses the balance as payments upon the note secured by the mortgage, with the mortgagor’s knowledge but without any direction to do so or other authority than such as may be implied from these facts, such endorsements do not remove the bar of the statute of limitations in an action to collect the mortgage debt.” (Syl.)
In the case of Pessemier v. Zeller, supra, the identical question of silence or failure to object or communicate a protest with regard to the credit endorsement on a note was involved. We affirmed the judgment of the trial court which sustained defendant’s motion for judgment on the pleadings. It was there said:
“Defendant admits the receiver had a right to appropriate the deposit, but denies that the receiver’s appropriation and application of the deposit as a credit, on the' note constituted a payment by him as debtor and thus tolled the statute. R. S. 60-312 provides for the tolling of the statute of limitations by payment or acknowledgment of liability, debt or claim, or by promise to pay the same. The acknowledgment or promise under the statute must be in writing. No such writing is pleaded. Was the application of the credit by the receiver a payment by defendant? We know of no statute or decision, and none is cited by plaintiff, to the effect that a receiver of an insolvent bank is the authorized agent of a depositor for the purpose of acknowledging a depositor’s existing liability on a note of the bank. Were this the law then a creditor could apply a credit and thereby make a promise to himself that the debtor would pay the new obligation. The' reason payment tolls the statute is that payment is an acknowledgment of an existing debt and an implied promise to pay the remainder.” (p. 728.)
In commenting further on the effect of defendant’s failure to object to the credit endorsement, we said:
“No affirmative intention of the debtor to have the deposit credited on the note is alleged, and none can be deduced from the facts pleaded. The' most that can be said is that the debtor did nothing. That was not a deliberate voluntary acknowledgment of an existing debt. That did not revive the note. That did not create a new promise to pay the residue. It did not work an estoppel to plead the statute of limitations.” (p. 730.)
In the Pessemier case will be found numerous authorities to the *777effect that mere silence or failure to protest against a credit entry-on a note does not constitute an affirmative intention to approve a payment endorsed by a payee without the maker’s original knowledge or consent, (p. 729.)
Appellee contends the Pessemier case is not in point, for the reason the receiver, under the law, had a right to crédit the deposit of the maker on the note, and nothing Zeller could have said or done would have prevented the receiver from doing so.
The contention the Pessemier case is not in point is entirely too broad. That contention is applicable only to the issue of estoppel which was raised in the Pessemier case. The contention is not good on the question of whether silence constitutes an affirmative acknowledgment of the debt. Two issues were presented and squarely decided in the Pessemier case: The first was whether mere silence on the part of the maker, even where the receiver had authority to make the credit endorsement, constituted a voluntary acknowledgment of an existing liability and a promise to pay the same, and thus toll the statute of limitations. We said it did not. In that respect the Pessemier case is squarely in point and for that purpose it is here cited. On that particular point the instant case is much stronger in favor of the debtor than was the Pessemier case. If mere failure of a debtor to object to a credit endorsement does not constitute a deliberate and voluntary acknowledgment of a debt for the purpose of tolling the statute of limitations where the creditor has authority, by operation of law, to make the credit endorsement, then how can mere silence on the part of a debtor toll the statute where the creditor has not authority to make the credit endorsement? Obviously it cannot. The other issue in the Pessemier case was whether silence of the debtor worked an estoppel. On that issue appellee’s contention that nothing Zeller could have said or done would have altered the legal right of the receiver to endorse the credit on the note is sound. That, however, is not the point on which the Pessemier case is here cited. If the Pessemier case is not sound authority in support of the proposition for which I am here citing it, then that part of it should be promptly overruled. There should be no evasion about it. The interpretation I have here placed upon it is the clear import of the law as stated in the first paragraph of the syllabus of that case and it is the interpretation placed upon it elsewhere. See annotation to that case in 107 A. L. R. 1527. Moreover, we need not rely upon decisions from other courts. This court *778in the later case of Hayes v. Reid, 145 Kan. 51, 64 P. 2d 19, approved the decision in the Pessemier case, and other cases cited in this dissenting opinion on the precise point for which they are here cited. In the Hayes case w.e said:
“Appellant also contends the payment must be made under such circumstances as to amount to an actual acknowledgment of the debt by her. In support of these contentions she cites Jackson v. Longwell, 63 Kan. 93, 64 Pac. 991; Durban v. Knowles, 66 Kan. 397, 71 Pac. 829; Good v. Ehrlich, 67 Kan. 94, 72 Pac. 545; Shanks v. Louthan, 79 Kan. 363, 99 Pac. 613; Liphart v. Myers, 97 Kan. 686, 156 Pac. 693. We readily endorse the doctrine announced in these cases.
“In the recent case of Pessemier v. Zeller, 144 Kan. 726, 62 P. 2d 882, a deposit credit of the maker of the note was applied on the note by the receiver of a failed bank, and it was held the statute was not tolled, as the application of the credit did not constitute an actual affirmative intention of the maker to pay upon the note nor a deliberate, voluntary intention on his part to acknowledge an existing liability, nor a promise to pay the same. In the instant case, however, there was abundant evidence the payment tolled the statute as to appellant.” (p. 52.) (Italics inserted.)
The conduct which clearly showed a deliberate voluntary acknowledgment of the credit endorsement and the existing liability in the Hayes case are set forth in that opinion. In the still more recent case of First Nat’l Bank v. Signs, 146 Kan. 801, 73 P. 2d 1109, in which the question of the effect of the endorsement of a payment on a note by the trustee of a bankrupt estate was involved, this court said:
“We think that our recent case of Pessemier v. Zeller, 144 Kan. 726, 62 P. 2d 882, 107 A. L. R. 1523, settles this question. It was there held that the act of a receiver of an insolvent bank in applying the bank deposit of the maker of a pasMue note held by the bank did not interrupt the running of the statute. The opinion includes a wealth of authorities to the same effect.” (p. 802.)
For the reasons herein stated I cannot concur in the decision of the majority.
Thiele, J., not sitting.